         Case 5:18-cr-00276-F Document 31 Filed 08/01/19 Page 1 of 17


                                                                                     CLOSED,REL,_LH
                                                                                       Email All Attys
                                                                 Email All Attys and Secondary Emails
                               U.S. District Court
              Western District of Oklahoma[LIVE] (Oklahoma City)
              CRIMINAL DOCKET FOR CASE #: 5:18−cr−00276−F−1

Case title: United States of America v. Baker                  Date Filed: 11/07/2018
                                                               Date Terminated: 07/03/2019

Assigned to: Honorable Stephen P.
Friot

Defendant (1)
Doyle Allen Baker                        represented by William P Earley
TERMINATED: 07/03/2019                                  Federal Public Defender−OKC
                                                        215 Dean A McGee Ave
                                                        Suite 109
                                                        Oklahoma City, OK 73102
                                                        405−609−5930
                                                        Fax: 405−609−5932
                                                        Email: william_earley@fd.org
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED
                                                        Designation: Public Defender

Pending Counts                                         Disposition
18:666(a)(1)(A) FEDERAL                                Defendant placed on probation for a period of 5
PROGRAM THEFT                                          years; S/A Fee $100 due immediately; Restitution
(1)                                                    in the amount of $5,001.06 due immediately

Highest Offense Level (Opening)
Felony

Terminated Counts                                      Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                             Disposition
None

                                                                                                          1
            Case 5:18-cr-00276-F Document 31 Filed 08/01/19 Page 2 of 17



Plaintiff
United States of America                        represented by Rozia M McKinney−Foster
                                                               US Attorney's Office−OKC
                                                               210 W Park Ave
                                                               Suite 400
                                                               Oklahoma City, OK 73102
                                                               405−553−8806
                                                               Fax: 405−553−8887
                                                               Email: rozia.mckinney−foster@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Retained

 Date Filed      #   Page Docket Text
 11/07/2018      1      5 SEALED INDICTMENT as to Doyle Allen Baker (1) count(s) 1. (Attachments:
                          # 1 Criminal Cover Sheet) (ml) (Entered: 11/07/2018)
 12/03/2018      3         WARRANT Returned Executed on 12/3/2018 in case as to Doyle Allen Baker.
                           (kr) (Entered: 12/03/2018)
 12/07/2018                Case unsealed as to Doyle Allen Baker. (lb) (Entered: 12/07/2018)
 12/07/2018      4         ** SEALED DOCUMENT ** CJA 23 Financial Affidavit by Doyle Allen
                           Baker. (lb) (Entered: 12/07/2018)
 12/07/2018      5         ORDER APPOINTING FEDERAL PUBLIC DEFENDER William P Earley for
                           Doyle Allen Baker. Signed by Magistrate Judge Suzanne Mitchell on 12/7/18.
                           (lb) (Entered: 12/07/2018)
 12/07/2018      6         MINUTE ENTRY for proceedings held before Magistrate Judge Suzanne
                           Mitchell: Arraignment as to Doyle Allen Baker (1) Count 1 held on 12/7/2018.
                           Plea entered by Doyle Allen Baker (1) Count 1 Not Guilty on count 1. Jury Trial
                           set for 1/8/2019 09:00 AM in Courtroom 305 before Honorable Stephen P.
                           Friot. Defendant released on personal recognizance bond with conditions. (lb)
                           (Entered: 12/07/2018)
 12/07/2018      7         ORDER Setting Conditions of Release as to Doyle Allen Baker. Signed by
                           Magistrate Judge Suzanne Mitchell on 12/7/18. (lb) (Entered: 12/07/2018)
 12/07/2018      8         Appearance Bond as to Doyle Allen Baker (1) Personal Recognizance. Signed
                           by Magistrate Judge Suzanne Mitchell on 12/7/18. (lb) (Entered: 12/07/2018)
 12/07/2018      9         ENTRY OF ATTORNEY APPEARANCE: William P Earley appearing for
                           Doyle Allen Baker (Earley, William) (Entered: 12/07/2018)
 12/10/2018     10         ENTRY OF ATTORNEY APPEARANCE Rozia M McKinney−Foster
                           appearing for USA. (McKinney−Foster, Rozia) (Entered: 12/10/2018)
 12/10/2018     12         CRIMINAL JURY TRIAL DOCKET: Docket Call set for 1/2/2018 10:30 AM
                           in Courtroom 305 before Honorable Stephen P. Friot. Jury Trial set for 1/8/2019
                           09:30 AM in Courtroom 305 before Honorable Stephen P. Friot. (llg) (Entered:
                           12/10/2018)


                                                                                                             2
       Case 5:18-cr-00276-F Document 31 Filed 08/01/19 Page 3 of 17



12/10/2018          Docket Annotation: The docket text for doc. no. 12 has been corrected to reflect
                    that Docket Call will be held on 1/2/2019, rather than 1/2/2018. (llg) (Entered:
                    12/10/2018)
12/24/2018   13     UNOPPOSED MOTION to Continue Jury Trial by Doyle Allen Baker. (Earley,
                    William) (Entered: 12/24/2018)
12/26/2018   14     ORDER granting 13 UNOPPOSED MOTION to Continue Jury Trial filed by
                    Doyle Allen Baker. Jury Trial CONT'D to 2/12/2019 trial docket in Courtroom
                    502 before Honorable Stephen P. Friot (previously set on 1/8/2019 trial docket).
                    The 1/2/2019 Docket Call is stricken, to be reset. Signed by Honorable Stephen
                    P. Friot on 12/26/2018. (llg) (Entered: 12/26/2018)
01/14/2019   15     CRIMINAL JURY TRIAL DOCKET: Docket Call set for 2/6/2019 10:30 AM
                    in Courtroom 502 before Honorable Stephen P. Friot. Jury Trial set for
                    2/12/2019 09:30 AM in Courtroom 502 before Honorable Stephen P. Friot. All
                    requested voir dire, requested jury instructions & proposed verdict forms,
                    motions in limine, & trial briefs due 2/4/2019. Objections/responses to said
                    pretrial filings due 2/7/2019. (llg) (Entered: 01/14/2019)
01/28/2019   16     UNOPPOSED MOTION to Continue Jury Trial (Second Motion) by Doyle
                    Allen Baker. (Earley, William) (Entered: 01/28/2019)
01/29/2019   17     ORDER granting 16 UNOPPOSED MOTION to Continue Jury Trial (Second
                    Motion) filed by Doyle Allen Baker. Jury Trial CONT'D to 3/12/2019 trial
                    docket in Courtroom 502 before Honorable Stephen P. Friot (previously set on
                    2/12/2019 trial docket). The 2/6/2019 docket call is stricken, to be reset. Signed
                    by Honorable Stephen P. Friot on 1/29/2019. (llg) (Entered: 01/29/2019)
02/11/2019   18     CRIMINAL JURY TRIAL DOCKET: Docket Call set for 3/6/2019 10:30 AM
                    in Courtroom 502 before Honorable Stephen P. Friot. Jury Trial set for
                    3/12/2019 09:30 AM in Courtroom 502 before Honorable Stephen P. Friot. (llg)
                    (Entered: 02/11/2019)
02/27/2019   19     NOTICE OF HEARING as to Doyle Allen Baker. Change of Plea Hearing set
                    for 3/7/2019 10:00 AM in Courtroom 502 before Honorable Stephen P. Friot.
                    (llg) (Entered: 02/27/2019)
02/27/2019          Terminate Hearing as to Doyle Allen Baker: 3/6/2019 Docket Call. (llg)
                    (Entered: 02/27/2019)
03/07/2019   20     MINUTE ENTRY for proceedings held before Honorable Stephen P. Friot:
                    Change of Plea Hearing as to Doyle Allen Baker held on 3/7/2019, Plea entered
                    by Doyle Allen Baker (1) Guilty Count 1. Plea accepted & referred to probation.
                    Waives jury. Stands on present bond. Sentencing upon receipt of final PSR.
                    (Court Reporter Tracy Thompson.) (llg) (Entered: 03/07/2019)
03/07/2019   21     PETITION To Enter a Plea of Guilty by Defendant Doyle Allen Baker (llg)
                    (Entered: 03/07/2019)
03/07/2019   22     WAIVER of Jury Trial by Doyle Allen Baker (llg) (Entered: 03/07/2019)
06/03/2019   25     NOTICE OF HEARING as to Doyle Allen Baker. Sentencing set for 7/2/2019
                    10:30 AM in Courtroom 401 before Honorable Stephen P. Friot. (llg) (Entered:
                    06/03/2019)


                                                                                                         3
       Case 5:18-cr-00276-F Document 31 Filed 08/01/19 Page 4 of 17



06/17/2019   26       SENTENCING MEMORANDUM by Doyle Allen Baker (Attachments: # 1
                      Attachment National Institute of Mental Health publication "5 Things You
                      Should Know About STRESS")(Earley, William) (Entered: 06/17/2019)
07/02/2019   27       MINUTE ENTRY for proceedings held before Honorable Stephen P. Friot:
                      Sentencing held on 7/2/2019 for Doyle Allen Baker (1), Count(s) 1, Defendant
                      placed on probation for a period of 5 years; S/A Fee $100 due immediately;
                      Restitution in the amount of $5,001.06 due immediately. (Court Reporter
                      Christy Clark.) (llg) (Entered: 07/02/2019)
07/03/2019   28   10 JUDGMENT & Commitment as to Doyle Allen Baker (1), Count(s) 1,
                     Defendant placed on probation for a period of 5 years; S/A Fee $100 due
                     immediately; Restitution in the amount of $5,001.06 due immediately. Signed
                     by Honorable Stephen P. Friot on 7/3/2019. (llg) (Entered: 07/03/2019)
08/01/2019   30   16 Probation Jurisdiction Transferred from Honorable Stephen P. Friot to Northern
                     District of Texas, Fort Worth Division as to Doyle Allen Baker. Transmitted
                     Transfer of Jurisdiction form, with certified copies of indictment, judgment and
                     docket sheet. (rb) (Entered: 08/01/2019)




                                                                                                        4
            Case
             Case5:18-cr-00276-F
                  5:18-cr-00276-F Document
                                   Document31
                                            1 Filed 11/07/18
                                                    08/01/19 Page 1
                                                                  5 of 4
                                                                       17




               IN THE UNITED STATES DISTRICT COURT FOR THE


                       WESTERN DISTRICT OF OKLAHOMA

                                                                              NOV 07 2018
                                                                     • CARMELITA REEDER SHIN^ CLERK
UNITED STATES OF AMERICA,

                      Plaintiff,

               -vs-                                    No.


DOYLE ALLEN BAKER,                                     Violation: 18 U.S.C. § 666(a)(1)(A)

                      Defendant.


                                   INDICTMENT



The Federal Grand Jury charges:

                                        Introduction


At all times relevant to this Indictment:


       1.      The Logan County Sheriffs Office and Logan County, Oklahoma were local

government agencies located in Guthrie, Oklahoma.

       2.      Defendant DOYLE ALLEN BAKER was an agent of the Logan County

Sheriff s Office and Logan County, in that he was employed by the Logan County Sheriffs

Office as a Deputy Sheriff.

       3.      The Oklahoma Highway Safety Office ("OHSO"), within the Oklahoma

Department of Public Safety, was a pass-through agency for federal funds provided by the




                                                                                                5
Case
 Case5:18-cr-00276-F
      5:18-cr-00276-F Document
                       Document31
                                1 Filed 11/07/18
                                        08/01/19 Page 2
                                                      6 of 4
                                                           17




                                                                6
Case
 Case5:18-cr-00276-F
      5:18-cr-00276-F Document
                       Document31
                                1 Filed 11/07/18
                                        08/01/19 Page 3
                                                      7 of 4
                                                           17




                                                                7
Case
 Case5:18-cr-00276-F
      5:18-cr-00276-F Document
                       Document31
                                1 Filed 11/07/18
                                        08/01/19 Page 4
                                                      8 of 4
                                                           17




                                                                8
                               Case
                               Case 5:18-cr-00276-F
                                    5:18-cr-00276-F Document
                                                    Document 31
                                                             1-1 Filed
                                                                  Filed08/01/19
                                                                        11/07/18 PageCou<
                                                                                  Page       1 -V
                                                                                      91ofof17


CRIMINAL COVER SHEET                                                                         U.S. District Court. Western District of f^Filinma
Petty D          Misdemeanor •          Felony B
Number of Counts                    1          Number of Defendants                1      USAOID No.                           By:       bla
 INDICTMENT

Sealed: Yes[Zl Non                               OCDETF: YesQ No[Z]                    fNoticed Summons • Writ • Warrant                 to Issue
 DEFENDANT: DOYLE ALLEN BAKER                                                                    NOV 0 7 2018
 Alias(es):                                                               Address:



                                                                          Phone;

 Age&DOB: 31; 1987                        SS#: XXX-XX-0751                Juvenile: Yes •     No[Z]    Interpreter: YesQ No[Z]
 SEX:       MlZl FD                       RACE: White                     Language/Dialect: English
Defendant Status:

 [Zl Not in Custody                                                           Type of Bond Recommended on this Charge:

                                                                              OR •          Cash D     10% •        Unsecured [7]    Surety •
 Bond set at: $                                 Date:
 Current Bond on Other Charge Federal •                 State •               Bond in Amount of: $ 5,000.00

 •       In Jail at;                                                   Under Prisoner/Register No.:                            Detention •
Prior Proceedings or Appearance(s) Before U.S. Magistrate Judge:
 Case No. M-                                                                Government Motion to Detain:
                                                                                                               r\lt           V1— u
 Complaint;            Yes •           No •                                 Bond Set:

Related Case Information:                                                                                           Kinv n 7 2018
 Previous Case No.                                                    Rule 20/Rule 5 from District of:                              cuiwm
                                                                                                            PAPMPi iTA rffdfr SHINN

 Additional Defendants:           Yes •        No •                          T.iM     u of defendai^s.
                                                                             Total Number       ^ , CLERK,' U.S. DISTRICT COURT
                                                                                                                        DEPU'l Y
Attorney Information:
 Defense Counsel:                                                           AUSA: Rozia McKinney-Foster

 Address;                                                                   Phone: 405/553-8700                 Fax: 405/553-8888



 Phone:                                 Fax:                               Federal Agent/Agency: DOT

 Retained •              CJA Panel •      Public Defender •                Local Agent/Agency;
Count(s)                  use Citation(s)                     Offense(s) Charged                      Penalty

        1                 18 U.S.C.§ 666(a)(1)(A)                 Federal Program Theft               Not more than 10 years' imprisomnent,
                                                                                                      $250,000 fine, or both; not more than 3 years'
                                                                                                      supervised release; and $100 special
                                                                                                      assessment.




     Date: / /                                      Signature of AUSA                                                                               9
                                                                                                                                      00/6-97
                      Case
                       Case5:18-cr-00276-F
                            5:18-cr-00276-F Document
                                             Document31
                                                      28 Filed
                                                          Filed08/01/19
                                                                07/03/19 Page
                                                                          Page10
                                                                               1 of 17
                                                                                    6

AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 1



                                   UNITED STATES DISTRICT COURT
                                     Western District of Oklahoma
                                                     )
              UNITED STATES OF AMERICA               )    JUDGMENT IN A CRIMINAL CASE
                         v.                          )
                                                     )
                                                     )    Case Number:         CR-18-00276-F
                 DOYLE ALLEN BAKER                   )    USM Number:          58077-177
                                                     )
                                                     )    William P. Earley
                                                     )    Defendant’s Attorney
THE DEFENDANT:
   pleaded guilty to count(s)

   pleaded nolo contendere to count(s)
   which was accepted by the court.
   was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                 Nature of Offense                                                       Offense Ended               Count
18 U.S.C. 666(a)(1)(A)          Federal Program Theft                                                       11/7/2018                 1




       The defendant is sentenced as provided in pages 2 through            6         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
   The defendant has been found not guilty on count(s)

   Count(s)                                                            is       are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.


                                                                       July 2, 2019
                                                                       Date of Imposition of Judgment




                                                                       July 3, 2019
                                                                       Date Signed




                                                                                                                                       10
                        Case
                         Case5:18-cr-00276-F
                              5:18-cr-00276-F Document
                                               Document31
                                                        28 Filed
                                                            Filed08/01/19
                                                                  07/03/19 Page
                                                                            Page11
                                                                                 2 of 17
                                                                                      6
AO 245B (Rev. 02/18) Judgment in Criminal Case
                    Sheet 2 — Probation


                                                                                            Judgment—Page     2    of       6
 DEFENDANT:               Doyle Allen Baker
 CASE NUMBER:             CR-18-00276-F
                                                         PROBATION
 You are hereby sentenced to probation for a term of :
 60 months




                                                 MANDATORY CONDITIONS

 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
      release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                The above drug testing condition is suspended, based on the court's determination that you pose a low risk
                of future substance abuse. (check if applicable)
 4.       You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5.       You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
          seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the
          location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
  6         You must participate in an approved program for domestic violence. (check if applicable)
            You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check
 7.
           if applicable)
 8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay
 restitution, fines, or special assessments.

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on
 the attached page.




                                                                                                                          11
                     Case
                      Case5:18-cr-00276-F
                           5:18-cr-00276-F Document
                                            Document31
                                                     28 Filed
                                                         Filed08/01/19
                                                               07/03/19 Page
                                                                         Page12
                                                                              3 of 17
                                                                                   6

AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 2A — Probation
                                                                                            Judgment—Page         3        of       6
DEFENDANT:                 Doyle Allen Baker
CASE NUMBER:               CR-18-00276-F

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers to
keep informed, report to the court about, and bring about improvements in your conduct and condition.


1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
     of your release from imprisonment, unless the probation officer instructs you to report to a different probation office or
     within a different time frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
     how and when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
     from the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
     living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
     change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
     the probation officer within 72 hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
     officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses
     you from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
     officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your
     position or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the
     probation officer within 72 hours of becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
     been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
     permission of the probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
     such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
     may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
     contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy
of this judgment containing these conditions. For further information regarding these conditions, see Overview of Probation
and Supervised Release Conditions, available at: www.uscourts.gov

Defendant's                                                                                           Date
Signature




                                                                                                                                   12
                    Case
                     Case5:18-cr-00276-F
                          5:18-cr-00276-F Document
                                           Document31
                                                    28 Filed
                                                        Filed08/01/19
                                                              07/03/19 Page
                                                                        Page13
                                                                             4 of 17
                                                                                  6

AO 245B(Rev. 02/18) Judgment in a Criminal Case
                    Sheet 2B— Probation

                                                                                   Judgment—Page     4    of     6
DEFENDANT:              Doyle Allen Baker
CASE NUMBER:            CR-18-00276-F

                                    SPECIAL CONDITIONS OF SUPERVISION
    The defendant shall not make application for any loan or enter into any credit arrangement without first
    consulting with the probation officer.

    The defendant shall disclose all assets and liabilities to the probation officer. The defendant shall not transfer,
    sell, give away or otherwise convey any asset, without first consulting with the probation officer.

    If the defendant maintains interest in any business or enterprise, the defendant shall, upon request, surrender
    and/or make available for review, any and all documents and records of said business or enterprise to the
    probation officer.

    The defendant shall, upon request of the probation officer, authorize release of any and all financial information,
    to include income records, credit records, insurance records, income tax records, and social security records, by
    execution of a release of financial information form, or by any other appropriate means.

    The defendant shall notify the court and the Attorney General of any material change in economic circumstances
    that might affect the defendant’s ability to pay a fine and/or restitution.

    The defendant shall not occupy any position in a fiduciary capacity, whether as an employee or a volunteer,
    without the prior written approval of the probation officer. If employed in a fiduciary capacity, the defendant
    shall notify employers of the federal conviction at the direction of the probation officer and grant the probation
    officer permission to verify notification.

    The defendant shall not enter, frequent, or be involved with any legal or illegal gambling establishment, Internet
    gambling, Indian gaming or off-shore gambling, or activity during the period of supervision. The defendant
    shall participate in a program for the treatment of gambling addiction at the direction of the probation officer.
    The defendant may be required to contribute to the cost of services (copayment) in an amount to be determined
    by the probation officer, based on the defendant’s ability to pay.

    The defendant must submit to a search of his person, property, electronic devices or any automobile under his
    control to be conducted in a reasonable manner and at a reasonable time, for the purpose of determining
    possession, or evidence of possession of, financial documents, or unreported assets at the direction of the
    probation officer upon reasonable suspicion. Further, the defendant must inform any residents that the premises
    may be subject to a search.

     The defendant is ordered to complete 208 hours of community service within the first two years of
     probation as directed by the probation officer. The community service shall not include any fishing activities.




                                                                                                               13
                        Case
                         Case5:18-cr-00276-F
                              5:18-cr-00276-F Document
                                               Document31
                                                        28 Filed
                                                            Filed08/01/19
                                                                  07/03/19 Page
                                                                            Page14
                                                                                 5 of 17
                                                                                      6

 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 5 — Criminal Monetary Penalties

                                                                                                    Judgment — Page      5   of    6
   DEFENDANT:                     Doyle Allen Baker
   CASE NUMBER:                   CR-18-00276-F

                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                                                  JVTA Assessment*
                       Assessment                                                Fine                      Restitution
   TOTALS          $ 100.00                   $                              $                           $ 5,001.06


                                                                       An Amended Judgment in a Criminal Case (AO 245C) will be
     The determination of restitution is deferred until
                                                                      entered
     after such determination.

     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
     in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
     paid before the United States is paid.

  Name of Payee                             Total Loss**                     Restitution Ordered                  Priority or Percentage
  Logan County Sheriff’s
                                                                                    $5,001.06
  Office
  216 S. Broad Street
  Guthrie, OK 73004




  TOTALS                             $                                   $              $5,001.06

     Restitution amount ordered pursuant to plea agreement $

     The defendant must pay interest on restitution and a fine of more than $2,500.00, unless the restitution or fine is paid in
     full before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on
     Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          the interest requirement is waived for the           fine          restitution.

          the interest requirement for the           fine      restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.




                                                                                                                                   14
                       Case
                        Case5:18-cr-00276-F
                             5:18-cr-00276-F Document
                                              Document31
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                                                       28 Filed
                                                           Filed08/01/19
                                                                 07/03/19 Page
                                                                           Page15
                                                                                6 of 17
                                                                                     6
                     Sheet 6 — Schedule of Payments

                                                                                                    Judgment — Page     6     of     6
 DEFENDANT:                Doyle Allen Baker
 CASE NUMBER:              CR-18-00276-F

                                                 SCHEDULE OF PAYMENTS

  Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

  A         Lump sum payment of $         5,101.06         due immediately, balance due

                 not later than                               , or
                 in accordance with              C,          D,          E, or        F below; or

  B         Payment to begin immediately (may be combined with                   C,        D, or         F below); or

  C         Payment in equal        Monthly (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                          (e.g., months or years), to         180 days (e.g., 30 or 60 days) after the date of this judgment; or

  D         Payment in equal                    (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                          (e.g., months or years), to                           (e.g., 30 or 60 days) after release from imprisonment to
            term of supervision; or

  E         Payment during the term of supervised release will commence               (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
            time; or

  F         Special instructions regarding the payment of criminal monetary penalties:
            If restitution is not paid immediately, the defendant shall make payments of the greater of $200 per month or 10% of
            defendant’s gross monthly income, as directed by the probation officer. Payments are to commence not later than 30
            days after placement on probation. Payments shall be forwarded to the U.S. Court Clerk, 200 N.W. 4th Street,
            Oklahoma City, Oklahoma 73102, for distribution to the victim(s).


  Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
  penalties is due during the period of imprisonment. All criminal monetary penalties, except those payments made through the
  Federal Bureau of Prisons’ Inmate Financial Responsibility Program, shall be paid through the United States Court Clerk for
  the Western District of Oklahoma, 200 N.W. 4th Street, Oklahoma City, Oklahoma 73102.

  The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
      Joint and Several
       Defendant and Co-Defendant Names               Case Number (including dft number)           Joint and Several Amount




       The defendant shall pay the cost of prosecution.
       The defendant shall pay the following court cost(s):
       The defendant shall forfeit the defendant’s interest in the following property to the United States:

       All right, title, and interest in the assets listed in the Preliminary Order of Forfeiture dated ________ (doc. no. ____).

  Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine
  principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of
  prosecution and court costs.




                                                                                                                                   15
   Case
    Case5:18-cr-00276-F
          5:18-cr-00276-F Document
                           Document31
                                    30 Filed
                                        Filed08/01/19
                                              08/01/19 Page
                                                        Page16
                                                             1 of 17
                                                                  2
Case 4:19-cr-00219-O Document 1 Filed 07/24/19 Page 1 of 2 PageID 1




                             Certified Copy
                              CR-18-276-F




                         2:34 pm, Aug 01, 2019
                      Carmelita Reeder Shinn, Clerk
                                                                       16
   Case
    Case5:18-cr-00276-F
          5:18-cr-00276-F Document
                           Document31
                                    30 Filed
                                        Filed08/01/19
                                              08/01/19 Page
                                                        Page17
                                                             2 of 17
                                                                  2
Case 4:19-cr-00219-O Document 1 Filed 07/24/19 Page 2 of 2 PageID 2




                                                                       17
